FILED
                             NOT FOR PUBLICATION                            MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIGUEL ANGEL BLANCO-DIAZ,                         No. 10-73501

               Petitioner,                        Agency No. A089-091-146

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Miguel Angel Blanco-Diaz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reconsider. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we

deny the petition for review.

      The agency did not abuse its discretion in denying Blanco-Diaz’s motion to

reconsider where Blanco-Diaz had failed to demonstrate the existence of

“exceptional circumstances . . . beyond the control of the alien” that would warrant

reopening under 8 U.S.C. § 1229a(e)(1). See 8 C.F.R. § 1003.2(b)(1) (requiring

motion to reconsider to state an error of fact or law); see also Valencia-Fragoso v.

INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




                                           2                                   10-73501